Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                           DETAILED ACTION
Introduction 
1. The following is a NON-FINAL Office Action in response to the communicationreceived on 11/26/21. Claims 1-5 are now pending in this application. 
2. A request for continued examination (RCE) under 37 CFR 1.114, including thefee set forth in 37 CFR 1.17(e), was filed in this application AFTER FINAL rejection.Since this application is eligible for continued examination under 37 CFR 1.114, and thefee set forth in 37 CFR 1.17(e) has been timely paid, the FINALITY of the previousOffice Action has been WITHDRAWN pursuant to 37 CFR 1.114. Applicant'ssubmission filed on 11/26/21 has been entered. 
Response to Amendments 
3. Applicants Amendment has been acknowledged in that: Claim 1 has been amended;  hence such, Claims 1-5 are now pending in this application. 




                                               RESPONSE TO ARUGMENTS
Applicant argues#1
Double Patenting
In the outstanding Office Action, claim 1 stands rejected under the judicially created doctrine of non-statutory double patenting as being unpatentable over claim 1 of US 10,078,841 to Sikljovan et al.
With this correspondence, Applicant has submitted a terminal disclaimer to overcome these rejections.
Applicant notes that “[t]he filing of a terminal disclaimer to obviate a rejection based on nonstatutory double patenting is not an admission of the propriety of the rejection [because] the filing of a terminal disclaimer simply serves the statutory function of removing the rejection of double patenting, and raises neither a presumption nor estoppels on the merits of the rejection” (MPEP §804.02.II, citations omitted). Hence, the terminal disclaimer included with this reply serves the statutory function of removing the double patenting rejection without raising a presumption or estoppels on the merits of the rejection.
Examiner Response
The double patenting rejection for claim 1 is hereby withdrawn.

Applicant argues#2
Addressing now the rejections under 35 U.S.C. § 101, Applicant respectfully traverses the rejection, as the claimed limitations, when viewed as a whole, are directed toward 
Examiner Response
Examiner respectfully disagrees. 
The claim limitations recited in claim 1, “Receiving, a transaction authorization request, the transaction authorization request comprising information describing a presently-unapproved transaction; sending the user approval request in transaction real time requesting the user to approve or decline the transaction and prompting the user to enter a user verification method key; create and send the user approval request to the user before the transaction authorization request is processed for approval and sending the user approval response.. for approval...” are part of the identified abstract idea a fundamental economic practice (mitigating transaction risk).
The remaining limitations in the claim after considering the abstract elements and the additional elements (the data connected devices, the issuer host, and wired or wireless communication) are reciting well-understood routine and conventional elements.  
In Step 2A, prong 2, the remaining limitations (the least the two sending steps (sending a request from an issuer host.. to provide information.. & sending download instructions .. to download the user application and receiving step (receiving., a transaction authorization request) were determined to be reciting mere data gathering, which is a form of extra solution activity. 

Therefore, the claims do not include additional elements individually and in combination that are sufficient to amount to significantly more than the recited abstract idea.
The rejection is maintained.

Applicant argues#3
Applicant first notes that the present application, U.S. Patent Application No. 16/106,518, is a continuation application of a previous application, U.S. Patent Application No. 15/443,185, which itself is a continuation application of U.S. Patent Application No. 12/848,973, which both prior applications containing claims of different scope directed to another disclosed exemplary embodiment of the invention. These applications have now issued as U.S. Patent No. 9,619,801 and U.S. Patent No. 10,078,841, respectively.
Notably, in the Notice of Allowance of the 12/848,973 application mailed November 25, 2016, the Office indicated that the claim limitations of “wherein the Issuer Host is further programmed to create and send the User Approval request to the User Gateway once the transaction authorization request is received from the Network and/or Acquirer and before the transaction authorization request is processed for approval by the user host” were, by their inclusion, enough to qualify the claims of that issued patent as being directed to “significantly more” than the claimed abstract idea itself, on the grounds that 
Applicant notes that Federal Circuit jurisprudence has found that the prosecution history of a parent patent application is highly relevant to the proper construction of the claims of a child patent application (and vice-versa). For example, Microsoft Corp. v. Multi-Tech Sys. Inc.* stands for the proposition that “the prosecution history of one patent is relevant to an understanding of the scope of a common term in a second patent stemming from the same parent application.” Likewise, Laitram Corp. v. Morehouse Industries, Inc.’ stands for the proposition that the prosecution history of a parent application could and should be used to construe family-related reissue patents. As a third example, Datamize LLC v. Plumtree Software, Inc.° stands for the proposition that the prosecution history of patents and patent applications in a family (in this case, 
the prosecution history of continuation application) may be used to interpret other patents and patent applications in that family (in this case, the parent patent).
In summary, based on Federal Circuit jurisprudence, statements in the prosecution history of a previous application may be relied upon in the present application. 
Examiner Response
Examiner acknowledges that the prosecution history of a parent patent application is relevant to the construction of the claims of a child patent application.

Furthermore, Examiner notes that the PTAB decision rendered on 9/27/21 stated that the claims of the instant invention are directed to an abstract idea (see pages 18-20)
The amended claim language from claim 1, “wherein the issuer host is further programmed to create and send the user approval request to the user before the transaction authorization request is processed for approval by the issuer host” are not additional claim elements that are indicative of significantly more than the recited abstract idea.
The issuer host is recited at a high level of generality, which is operating in its ordinary capacity and as such is being used as a tool to implement the identified abstract idea.
Examiner has followed the 2019 guidance in rejection claims 1-5, see the section 101 rejection below.
As far as preemption is concerned:
Pre-emption is not a standalone determination of statutory content.
The Supreme Court has made clear that the principle [*18] of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 ("We have described the concern that drives this exclusionary principal as one of pre-emption"). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis.
The concern is that "patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity." Id. (internal quotations omitted).

Ariosa Diagnostics, Inc. v. Sequenom, Inc., 2015 U.S. App. LEXIS 9855, 17-18 (Fed. Cir. June 12, 2015)
With regard to preemption, the issue comes down to whether the claim is directed to an abstract idea and does it fail the Mayo/Alice step one and step two analysis.
The rejection is maintained.

Applicant argues#4
As such, based on the earlier statement that reciting “wherein the Issuer Host is further programmed to create and send the User Approval request to the User Gateway once the transaction authorization request is received from the Network and/or Acquirer and before the transaction authorization request is processed for approval by the user host” within a claim directed to similar technology is deemed to direct the claim to “significantly more” than an abstract idea
of “wherein the issuer host is further programmed to create and send the user approval request to the user before the transaction authorization request is processed for approval by the issuer host” are believed to be similar to the limitations found in the previous application.
As such, since this subject matter has already been deemed by the Office to be directed towards significantly more than the claimed abstract idea, Applicant submits that the claims as now amended are not directed to an abstract idea, and thereby traverses and requests reconsideration of the outstanding rejection of the claims under 35 U.S.C. §101.
Examiner Response
Examiner respectfully disagrees.
This argument has been addressed above with respect to Applicant argues#2-3 above.


Applicant argues#5
Applicant further submits that the claimed invention is directed toward significantly more than the alleged abstract idea, including specific limitations other than what is well-understood, routine and conventional in the field, with unconventional steps that confine the claim to a particular useful application. In particular, it is believed that the claims of the present application diverge from the routine and conventional steps known in the field through confining the claims to the particular useful application of enabling an issuer to authenticate a user (client) in real transaction time, once an authorization request is received by the issuer host and before the issuer approves the request.
The outstanding Office Action notes that the claims, “taken as a whole, ordered combination,” do not amount to “significantly more” than what is well-understood, routine, and conventional in the related arts for the reason that the individual steps recited in the application are still “a combination for storing, downloading, authorizing a transaction, [and] transmitting a request.” However, Applicant notes that this does not amount to a consideration of the claims as a whole or as an ordered combination, because it is still the individual claim limitations (and, ultimately, only a small portion of each of the individual claim limitations) that are being considered. The effect of the claims as a whole is not to combine the arbitrary steps of “storing,” “downloading,” “authorizing a transaction,” and “transmitting a request,” but to do “something more” than performing each of these steps in isolation from one another. 
Examiner Response
Examiner respectfully disagrees. 
This argument has been addressed above with respect to Applicant argues#2 above.

Applicant argues#6
The advantages recited by the present application share many similarities with the advantages that have been characterized as “improvements to computer technologies” by the Federal Circuit. For example, the present application provides a simple, effective, and convenient way for users to quickly locate transaction information and approve or decline a transaction immediately and in transactional real time, without holding up the 

Examiner Response 
Examiner respectfully disagrees. 
 Applicant is referred to page 13 of the October 2019 update which states: 
“During examination, the examiner should analyze the “improvements” consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement.”
Now turning to the instant specification, which on pages 7-8 recites: 
1110 If unattended POA 111 swipes card: If eCommerce transaction 111 enters Card number and other requested information (i.e, CVV2/CVC2) as requested by e-Commerce web site. 2130 If attended POA 213 swipes card and enters amount: If MOTO 213 enters Card number and amount: 1110 If unattended PGA 111 swipes card: if eCommerce transaction ill enters Card number and other requested information (i.e. CVV2/CVC2) as requested by e-Commerce web site 2130. If attended POA 213 swipes card and enters amount; If MOTO 213 enters Card number and amount. 
There is no technical explanation being provided of the asserted improvement of a “card reader”. 
The claims of the instant invention are unlike the invention in Core Wireless,  where the court looked to the specification and determined that the user interface was improved upon. On pages 9-10 of the decision recites: “ The specification confirms that these claims disclose an improved user interface for electronic devices, particularly those with small screens. It teaches that the prior art interfaces had many deficits relating to the efficient functioning of the computer, requiring a user “to scroll around and switch views many times to find the right data/functionality.” ’020 patent at 1:47-49. Because small screens “tend to need data and functionality divided into many layers or views,” id, at 1:29-30, prior art interfaces required users to drill down through many layers to get to desired data or functionality, id. at 1:29-37. That process could “seem slow, complex and difficult to learn, particularly to novice users.” id, at 1:45-46. The disclosed invention improves the efficiency of using the electronic device by bringing together “a limited list of common functions and commonly accessed stored data, ” which can be accessed directly from the main menu. Id. at 2:55-59. Displaying selected data or functions of interest in the summary window allows the user to see the most relevant data or functions “without actually opening the application up. ” id. at 3:53-55, The speed of a users navigation through various views and windows can be improved because it “saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated. ” id, at 2:35-39. Rather than paging through multiple screens of options, “only three steps may be needed from start up to reaching the required data/functionality. ” id. at 3:2-3. This language dearly indicates that the claims are directed to an improvement in the functioning of computers, particularly those with small screens. 

The instant specification on page 3 states, “The UPAAS User application can be implemented on any device supporting data communication protocol such as TCP/ICP.:

In the instant invention there is no improvement to the functioning of any computer (the data connected device recited in claim 1).
The data connected device is being used as tool to implement the identified abstract idea.
Therefore the claimed invention is unlike the claims in Core Wireless.

Applicant argues#7
It is also further noted that the claims of the present invention involve computer components that can be argued to be generic. However, it is noted in BASCOM and in the McRO Memo that the recitation of generic computer components in a claim, or even the reliance of the claim on wholly generic computer elements, does not mean that an inventive concept may not be found in the non-conventional and non-generic arrangement of the additional elements, such as 

the architecture of those elements or arrangement of those elements, serve a non-conventional and non-generic purpose.
Examiner Response
Examiner respectfully disagrees.
McRo was found to be eligible because the rules claimed improved computer-related technology by allowing computer performance of a function not previously performed by a computer. The McRo court relied on the specification’s explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be animated when determining that the claims were directed to improvements in computer animation instead of an abstract idea. On page 27 of the McRO decision, the court stated, “When looked at a whole, claim 1 is directed to a patentable, technological environment over the existing, manual 3-D animation techniques. The claim uses the limited rules in a process specifically designed to achieve an improved technological result in conventional industry practice”. The claims of the instant invention are not 
The additional elements in the claims (the data connected devices) are tools that are being used to implement the identified abstract idea (mitigating transaction risk). 
BASCOM was found patent eligible because the ordered combination was directed toward solving a problem arising in the realm of computer networks, providing a solution rooted in computer technology. BASCOM provided a filtering of content that was not independent of the internet. The ordered combination of elements as set forth by BASCOM, describe a customized filtering tool with customizable features specific to each end user. It was the non-conventional and non-generic arrangement of known conventional elements which made BASCOM patent eligible. 
Whereas as discloses in the instant specification discloses on pages 4,5, 6: 
The invention externalizes User Authentication from a legacy POA, Acquiring and Network systems and enables Issuers of Retail Payment and Identification instruments with ability to positively authenticate Users of these instruments in real time in Issuer controlled environment without any involvement of POA, acquiring and network systems in User authentication. 
The invention externalizes User transaction approval from a legacy POA and enables Issuers of Retail Payment and Identification instruments with ability to request a transaction approval from Users in real time after the Issuer receives authorization request for the transaction and before tire Issuer approval makes the Issuer approval contingent to the User’s approval ensuring non-repudiation of Issuer approved transactions. 
The invention provides Users of Retail Payment and Identification instruments with the ability to review and approve or decline transaction and capture UVM on self controlled devices, thus decoupling Point of (Instrument) Acceptance from Point of Transaction Approval and Point of User Authentication, which effectively removes the line between User Present and User Not-Present transactions. 
Figure 1 presents a process flow of the embodiment enabling transaction approvals to Users and User Authentication to Issuers of non-proprietary Card Retail Payment Instruments in legacy Open Loop scenario where Issuer uses its legacy system, for PIN verification. Figure 2 presents a process flow of the embodiment enabiing transaction approvals to Users and User Authentication to Issuers of non-proprietary Card Retail Payment Instruments in legacy Open Loop scenario where Issuer uses UPAAS for UVM verification. Figure 3 presents a process flow of the embodiment enabling transaction approval to Users and User Authentication to Issuers of proprietary Card Retail Payment Instruments in legacy Closed Loop scenario where Issuer uses UPAAS for UVM verification. Figure 4 presents a process flow' of the embodiment enabling transaction approval to Users and User Authentication to Issuers of Card-less Retail Payment Instruments in legacy Open Loop scenario where Issuer uses UPAAS for UVM verification. Figure 5 presents a process flow of the embodiment enabling transaction approval to Users and User Authentication to Issuers of Card-less Retail Payment Instruments in legacy Closed Loop scenario where Issuer uses UPAAS for UVM verification. Figure 6 presents a process flow of the embodiment enabling transaction 
These pages from the specification do not disclose a non-conventional and non-generic arrangement of known, conventional pieces as was the case in Bascom and does not solve a problem arising in the realm of computer networks, as was the case in Bascom.
Therefore the claimed invention is unlike the invention in Bascom.


Applicant argues#8
The claims of the present application are finally analogized to PricePlay, which allegedly stands for the proposition that, where nothing in the claims or specification provides any detail about how the computer functions are performed, one may presume that those functions can be performed by any generic computer with conventional programming. However, PricePlay is noted to be a nonprecedential, “rule 36” decision-only opinion, and that the Office has advised that it is generally inappropriate to apply such opinions to the facts of any application unless the facts of the application under examination uniquely match the facts at issue in the non-precedential decision. In this case, the facts of PricePlay do not “uniquely match” the facts of the present application or the claims as presently amended, because PricePlay is directed to an online auction system, for performing “a sales transaction whereby the buyer has the opportunity to reduce the price of the product by participation in an additional activity,” and which fundamentally 
Examiner Response
Examiner respectfully disagrees. 
Examiners are relying upon the 2019 PEG’S enumerated groupings of abstract ideas, which are principles distilled from judicial decisions, as the primary tool for identifying abstract ideas. Examiner has identified the abstract elements in representative claim 1, and has classified the claimed invention as a “Certain method of Organizing Human Activity”, a fundamental economic practice (mitigating transaction risk, see the 35 USC 101 rejection below.
Applicant argues#9
Likewise, claims 2-5 are believed to overcome the rejections under 35 U.S.C. §101 for at least the reason that they depend from claim 1.
Examiner Response
Examiner respectfully disagrees.


Applicant argues#10

Claim 1 is the independent claim presently under consideration. None of the cited references teach or suggest each and every limitation of claim 1, as amended. In particular, none of the cited references teach or suggest the newly added limitation “wherein the issuer host is further programmed to create and send the user approval request to the user before the transaction authorization request is processed for approval by the issuer host.”

Therefore, even if the combination references is assumed to be proper, the combination fails to teach every element of the claimed invention.
Examiner Response
The 35 USC 103 rejection for claims 1-5 is hereby withdrawn.



                                  Claim Rejections- 35 U.S.C § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 is directed to a method, which is a statutory category of invention. (Step 1: YES).
Claim 1 recites the limitations of:  
A method of enabling issuers of retail payment and identification instruments to request and receive approval from users of these instruments in transaction real time to authenticate the users, comprising:
sending a request, from an issuer host, to a user comprising a request for the user to provide information of one or more data connected devices during a registration process wherein this information is associated with a user ID and used for processing a user approval request and response;
sending download instructions for a user application to the user and enabling the user to download the user application to one or more of the data connected devices over a wired or wireless communication protocol;
providing the user with an ability to activate the user application using a one-time authentication key or a method selected by the issuer;
receiving, on the issuer host, a transaction authorization request from at least one of a network or an acquirer, the transaction authorization request comprising information describing a presently-unapproved transaction;
sending the user approval request in transaction real time requesting the user to approve or decline the transaction and prompting the user to enter a user verification method key, wherein the issuer host is further programmed to create and send the user approval request to the user before the transaction request is processed for approval by the issuer host;  and
sending a user approval response to the issuer host for approval by the issuer. 
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a fundamental economic practice (mitigating transaction risk), (e.g., providing the user with an ability to activate the user application using a one-time authentication key or a method selected by the issuer; receiving, a transaction authorization request, the transaction authorization request comprising information describing a presently-unapproved transaction; sending the user approval request in transaction real time requesting the user to approve or decline the transaction and prompting the user to enter a user verification method key, to create and send the user approval request to the user before the transaction request is processed for approval;  and sending a user approval response for approval).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea
{Step 2A-Prong 1: YES. The claims are abstract).
 This judicial exception is not integrated into a practical application.  In particular, the claims recites the additional element of an issuer host, and data connected device, and wired or wireless communication protocol.
At least the “sending a request.. to provide information”, “sending download instructions… to download the user application” and “receiving.. a transaction authorization request” , are recited at a high level of generality and amounts to mere data gathering, which is a form of extra-solution activity.
The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application) and Applicant’s specification on page 3-4 and Fig 1, discloses a networked system comprising an acquirer and an issuer that allow users to approve a transaction request by verifying their verification key and subsequently having the issuer approve the transaction.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea
Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements recited in the claim beyond the judicial exception.  At least the  two “sending” steps and the “receiving” steps are considered to be extra-solution activity and it does not appear to be more than what is considered well-understood, routine, conventional activity in the field (WURC), when it is claimed in a merely generic manner (as it is here).  The MPEP provides support that the additional limitations in the claim are directed to well-understood routine and conventional steps:
MPEP 2106.05(d) II recites:
II. ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other Step 2B considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); 

The MPEP further recites with respect to claims directed to insignificant solution activity:
2106.05(g)    Insignificant Extra-Solution Activity
Selecting a particular data source or type of data to be manipulated: 

iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and 

 Insignificant application:

downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120  USPQ2d at 1854-55.


Mere instructions to implement an abstract idea, on or with the use of generic computer components, or even without any computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-5 further define the abstract idea that is present in their respective independent claims 1 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.
The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2-5 are directed to an abstract idea. Thus, the claims 1-5 are not patent-eligible.
                                       Claim Rejections- 35 U.S.C § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites in the limitation, “sending the user approval request in transaction real time requesting the user to approve or decline the transaction….”
	At this point the user has not actually approved or declined the transaction.
 In the next step, which recites, “ sending a user approval request to the issuer host for approval for approval by the issuer”.
It is unclear whether in the second sending step whether the “a user approval request” is referring to the first instance of the user being requested to approve or decline the transaction.
	Claims 2-5 are rejected using the same rationale as claim 1, as they fail to cure the deficiency of claim 1.




                                                        No prior art
Based on prior art search results, the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular the prior art does not teach, “wherein the issuer host is further programmed to create and send the user approval request to the user once the transaction authorization request is received from the at least one of the network or the acquirer and before the transaction authorization request is processed for approval by the issuer host”

The closest prior art of record, US Patent 140,418 to Casey et al, discloses, “There is provided a method and system for real-time authorization of cardholder-not- present transactions. An authorization request application may be implemented on an electronic device, such as a cellular phone, a personal media player, or a computer. A cardholder may register a card account, such as a credit account, a debit account gift card account, and so forth, for participation in real-time authorization program. The cardholder may then receive authorization requests when cardholder-not-present transactions are attempted. Via the authorization request application, the cardholder may approve or decline the authorization request. in addition, the cardholder may configure settings for automatically responding to missed authorization requests. The authorization request application may also allow the cardholder to flag automatically approved requests as unauthorized within a certain time period after an automatic approval response is sent, thereby enabling prompt detection of fraudulent activity, ” 

The closest prior art of record, US 2073/0041831 to Das discloses, “ The invention relates to a system and method of making a financial transaction using a Trusted Personal Device. More particularly, the invention relates to a highly secure and less cumbersome payment platform for making a financial transaction using a trusted personal device, that too without any requirement of any formal means of communication between the customer and the merchant. The system and method is devised to obviate the problems of frauds relating to electronic cards like credit card, debit card, recharge cards, loyalty cards, other chip based cards, traveller's cheques etc”
The closest prior art of record, US Patent 8,577,804 to Bacastow discloses, “A method for facilitating the widespread use of the PIN-Debit payment method for Internet "eCommerce" and mobile payments sales which requires little or no change for the cardholders, merchants, debit networks and card issuers based primarily on the introduction of a layer of middleware and wherein the Debit Networks and Issuing Banks may customize the implementation of the services based on individual strategy and cardholder preferences.”



                                                           Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        2/12/2022